DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 3 be found allowable, claims 11 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10,  both claims depend from claim 1, which positively recites a hinge, and claims a compartment as intended use.  Claims 9 and 10 further limit the location of the compartment, which is not positively recited.  Examiner is unsure if applicant intends to positively claim the compartment.  Examiner assumes so.
Regarding claim 11, examiner notes that this is a substantial duplicate of claim 3.  Examiner notes that claim 11 recites “for a compartment” in line 1, then positively claims the “attached to a first component of the compartment” and “attached to a second component of the compartment.  Examiner is unsure if applicant intends claim 11 to be just the hinge, as in claim 1, or the combination of the compartment and hinge in claim 17.  Examiner assumes claim 11 is intended to be the combination of compartment and hinge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, is rejected under 35 U.S.C. 102a1 as being anticipated by 6470532 Rude.
Regarding claim 1, Rude discloses a hinge (figure 1) for a compartment in a motor vehicle (body 3 compartment housing computer components, lid 5, laptops are known to be mounted in police vehicles), the hinge comprising: 
a first plate 2 having a portion 7 that deflects when a force is applied to the portion (cam 17, figure 7); and 
a second plate 19 pivotally attached to the first plate 2, the second plate 19 having an extension 17 that selectively engages with the portion 7 of the first plate 11 (figure 7), 
wherein the second plate 19 has a first position when the extension 17 of the second plate is not engaged with the portion of the first plate (figure 6), and wherein the second plate 19 has a second position when the extension 17 of the second plate is engaged with the portion of the first plate (figures 7 and 8).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 4193165 Malacheski.
Regarding claim 1, Malacheski discloses a hinge for a compartment in a motor vehicle, the hinge comprising: 
a first plate 11 having a portion 38 that deflects when a force is applied to the portion (when edge 21 engages portion 38, figure 2); and 
a second plate 10 pivotally attached to the first plate (via pin 30), the second plate having an extension 21 that selectively engages with the portion 38 of the first plate, 
wherein the second plate 10 has a first position when the extension 21 of the second plate 10 is not engaged with the portion 38 of the first plate (figure 4), and wherein the second plate 10 has a second position when the extension 21 of the second plate 10 is engaged with the portion 38 of the first plate 11 (figure 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude as applied to claim 1 above, and further in view of 588642 Hoffman.
Regarding claim 6, Rude discloses the hinge of claim 1, wherein the first and second plates are made of a “spring material that must be heat treated to produce good spring properties”.  
Hoffman discloses a similar hinge that uses metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the metal performing the spring function of the Hoffman hinge, into the undisclosed material of the Rude hinge that requires the same qualities in the material of Rude.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude as applied to claim 1 above, and further in view of 2019/0128032 Cruz.
Regarding claim 6, Rude discloses the hinge of claim 1, wherein the first and second plates are made of a “spring material that must be heat treated to produce good spring properties”.  
Cruz discloses a similar hinge that uses plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the plastic material of the hinge of Cruz, into the undisclosed material of the Rude hinge.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude.
Regarding claim 6, Rude discloses the hinge of claim 1, wherein the first and second plates are made of a “spring material that must be heat treated to produce good spring properties”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use any known material that has the properties of Rude, as the undisclosed material of the Rude hinge.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claim(s) 2-5, 10-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6470532 Rude, in view of 6428072 Moore.
Regarding claims 2-3, 11, and 17, examiner notes that these claims have identical scope; the combination of the hinge of claim 1, and the compartment of claims 2 and 3.  Rude discloses the hinge of claim 1, which is mounted on a laptop, which comprises a compartment 3 (defining a storage area which houses the computer components) and lid 5, which covers the compartment when closed.  Rude does not disclose this compartment “in a motor vehicle”.  
Moore discloses “A laptop computer is often positioned between the box and the dashboard, [of a police cruiser] and is secured to the vehicle floor with various types of mounting hardware.”  (column1, lines 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the laptop and hinge of Rude in a vehicle, such as discussed in Moore.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claims 4 and 12, Rude as placed in the vehicle of Moore discloses the hinge/compartment of claims 3 and 11, wherein the lid 5 of Rude covers the compartment of Rude (as shown in figure 8 of Rude).  

Regarding claims 10 and 20, Rude as placed in the vehicle of Moore discloses the hinge/compartment of claims 1 and 17, wherein the compartment is configured for location in a cabin of the motor vehicle (the laptop is located inside the police cruiser).  

Regarding claims 14-16, Rude as placed in the vehicle of Moore discloses the hinge/compartment of claims 11, Rude discloses the first and second plates are made of a “spring material that must be heat treated to produce good spring properties”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use any known material that has the properties of Rude, as the undisclosed material of the Rude hinge.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  For “plastic”, please see claim 7 above; for “metal”, please see claim 6 above.  

Claim(s) 2-5, 9, 11, 12, 13, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malacheski as applied to claim 1 above, and further in view of 2019/0128032 Cruz.
Regarding claims 2-4, 11, 12, 17, Malacheski discloses the hinge of claim 1, but discloses this hold open hinge on a door and frame, rather than a storage area and lid.  
Cruz discloses a hinge on a storage compartment 22 with lid 24 that maintains the lid in an open position [0007], the lid covers the storage area (figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the hinge of Malacheski on the storage compartment and lid of Cruz, as Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claims 5, 13, and 18, Malacheski discloses the hinge of claim 1, and Cruz discloses the article to which the hinge of Malacheski is attached.  Regarding claim 13, examiner notes that claim 18 is the combination of claims 4 and 5; claim 4 is addressed above, claim 5 is addressed below.  
Malacheski discloses the hinge of claims 4, 11, and 17, wherein the second plate 10 is in the second position (figure 2), the lid (moving article of Malacheski, lid of Cruz) is held open (“maintaining a sash in an open position” abstract, “retention slot or furrow 38…will resilient engage deflector edge 21 to thereby hold said sash in position” column 2, lines 57-60) by the engagement of the extension 21 of the second plate 10 with the portion 38 of the first plate 11 to provide access to the storage area).  

Regarding claims 9 and 19, Malacheski hinge placed on the container of Cruz, discloses the hinge of claim 1, wherein the compartment is “in a cargo area of a vehicle” (title of Cruz), which in a truck, is the truck bed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677